Case 18-11982        Doc 34     Filed 12/05/18     Entered 12/05/18 15:12:27          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-11982
         Tommie L Scales
         Delicia G Scales
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/24/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/21/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $45,350.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-11982      Doc 34         Filed 12/05/18    Entered 12/05/18 15:12:27                 Desc         Page 2
                                                   of 4



 Receipts:

        Total paid by or on behalf of the debtor                $3,000.00
        Less amount refunded to debtor                              $0.00

 NET RECEIPTS:                                                                                      $3,000.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $1,414.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $171.00
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                  $1,585.00

 Attorney fees paid and disclosed by debtor:                 $600.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim           Claim         Principal      Int.
 Name                                 Class   Scheduled      Asserted        Allowed          Paid         Paid
 ILLIANA FINANCIAL CU             Secured        9,186.00            NA                NA        460.00        0.00
 ILLIANA FINANCIAL CU             Secured        1,500.00            NA                NA        460.00        0.00
 ILLINOIS DEPT OF REVENUE         Priority       8,095.00            NA                NA           0.00       0.00
 INTERNAL REVENUE SERVICE         Priority       7,040.00            NA                NA           0.00       0.00
 LENDA SEAWARD                    Priority            0.00           NA                NA           0.00       0.00
 ORANGE LAKE COUNTRY CLUB         Unsecured     27,474.00            NA                NA           0.00       0.00
 BLUE CROSS BLUE SHIELD           Unsecured         876.00           NA                NA           0.00       0.00
 BMO HARRIS BANK                  Unsecured      3,302.00            NA                NA           0.00       0.00
 CAPITAL ONE/MENARDS              Unsecured         435.00           NA                NA           0.00       0.00
 CAPITAL ONE                      Unsecured      4,505.00            NA                NA           0.00       0.00
 CB/CARSONS                       Unsecured         800.00           NA                NA           0.00       0.00
 CENTURY 21 INC                   Unsecured      1,200.00            NA                NA           0.00       0.00
 CHRIO ONE WELLNESS CENTERS       Unsecured         900.00           NA                NA           0.00       0.00
 CITIBANK NA                      Unsecured      2,024.00            NA                NA           0.00       0.00
 COMENITY BANK/CARSONS            Unsecured         808.00           NA                NA           0.00       0.00
 HARRIS AND HARRIS LTD            Unsecured      6,074.00            NA                NA           0.00       0.00
 INGALLS MEMORIAL HOSPITAL        Unsecured      1,591.00            NA                NA           0.00       0.00
 KOHLS/CAPITAL ONE                Unsecured          56.00           NA                NA           0.00       0.00
 MAIN STREET                      Unsecured         120.00           NA                NA           0.00       0.00
 RUBINO RUMAN CROSMER AND POL     Unsecured         409.00           NA                NA           0.00       0.00
 SOUTH SUBURBAN DENTAL CARE       Unsecured         558.00           NA                NA           0.00       0.00
 SPECIALTY PHYSICIANS             Unsecured         190.00           NA                NA           0.00       0.00
 SWIFT CAPITAL                    Unsecured     25,000.00            NA                NA           0.00       0.00
 EDUCATION US DEPT OF ED/GLELSI   Unsecured      2,279.00            NA                NA           0.00       0.00
 WELLS FARGO DEALERS SERVICES     Secured        9,863.00            NA                NA        495.00        0.00
 WELLS FARGO HOME MORTGAGE        Secured             0.00           NA                NA           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-11982     Doc 34     Filed 12/05/18    Entered 12/05/18 15:12:27               Desc       Page 3
                                              of 4



 Scheduled Creditors:
 Creditor                                  Claim        Claim        Claim         Principal       Int.
 Name                            Class   Scheduled     Asserted     Allowed          Paid          Paid
 WELLS FARGO HOME MORTGAGE   Secured        2,000.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                         Claim          Principal                 Interest
                                                       Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                  $0.00             $0.00                   $0.00
       Mortgage Arrearage                                $0.00             $0.00                   $0.00
       Debt Secured by Vehicle                           $0.00         $1,415.00                   $0.00
       All Other Secured                                 $0.00             $0.00                   $0.00
 TOTAL SECURED:                                          $0.00         $1,415.00                   $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                       $0.00                 $0.00               $0.00
        Domestic Support Ongoing                         $0.00                 $0.00               $0.00
        All Other Priority                               $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                         $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                             $0.00                 $0.00               $0.00


 Disbursements:

       Expenses of Administration                         $1,585.00
       Disbursements to Creditors                         $1,415.00

 TOTAL DISBURSEMENTS :                                                                     $3,000.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-11982        Doc 34      Filed 12/05/18     Entered 12/05/18 15:12:27            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/03/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
